DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach (EP 0296594 A2) in view of Habenschaden (US20150233736).
Regarding claim 1, Achenbach discloses a machine tool system including tools for serially cold forming work pieces comprising a first rotatable tool having a first die (3 in Fig. 2) which engages a work piece (10 in Fig. 2), a second rotatable tool having a second die (4 in Fig. 2) which engages said work piece (10 in Fig. 2); a processor which receives a matching signal and generates a positioning signal (lines 111-115) in response to said matching signal (lines 111-115, 185-187) as well as a positioner which receives the positioning signal and adjusts the position of the first and second dies to match each other (lines 110-111).
 Note that the NC system taught in Achenbach (109-115) necessarily implies the use of a processor. 

Habenschaden teaches a rotating device with a reference recess (13 in Fig. 1) defined in an end surface of a rotating device and a sensor (5 in Fig 1) which senses the position of the reference recess (paragraph 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reference feature and sensor disclosed by Achenbach using a substitute of one known element for another to yield a predictable result, namely, to substitute Habenschaden’s reference recess and sensor that senses the position of the reference recess for Achenbach’s reference feature and sensor that senses the references feature. One of ordinary skill in the art would be motivated to perform Habenschaden’s modification of using a reference recess and recess sensor because it eases manufacturing by not requiring additional parts added to a die, which also reduces manufacturing costs. 
	Note Achenbach suggests the reference features be applied by manufacturers in line 83. 
Regarding claim 2, the combination of Achenbach and Habenschaden teach the limitations of claim 1 as explained above. Achenbach further discloses a machine tool system wherein the first and second dies are cylindrical dies (See 3 and 4 in Figs. 1 and 2).
Regarding claim 3, the combination of Achenbach and Habenschaden teach the limitations of claim 2 as explained above. Achenbach further discloses a machine tool system wherein said dies each define a helical thread form (5 and 6 in Fig. 2 of Achenbach; lines 163-164 of Achenbach) and said reference recess (13 in Fig. 1 of Habenschaden) is disposed at a pre-established distance from the start of the helical thread form (lines 79-80 of Achenbach). 
Regarding claim 4, the combination of Achenbach and Habenschaden teach the limitations of claim 1 as explained above. Achenbach further discloses a machine tool system wherein said positioner 
Regarding claim 5, the combination of Achenbach and Habenschaden teach the limitations of claim 1 as explained above. Achenbach further discloses a machine tool system wherein said first and second tools (3 and 4 in Fig. 1 and 2) engage a work piece (10 in Fig. 2) to produce a finished fastener (See 10 in Fig. 2, lines 165-166). 
Regarding claim 6, the combination of Achenbach and Habenschaden teach the limitations of claim 2 as explained above. The combination of Achenbach and Habenschaden further teaches a machine tool system wherein a third cylindrical tool (lines 87-88; lines 77-78 of Achenbach) that has a reference recess (lines 77-78 of Achenbach; 13 in Fig. 1 of Habenschaden).
Regarding claim 7, the combination of Achenbach and Habenschaden teach the limitations of claim 1 as explained above. The combination of Achenbach and Habenschaden further teaches a machine tool system wherein said sensor is an eddy current sensor (paragraph 0007, lines 8-18 of Habenschaden).
Regarding claim 8, the combination of Achenbach and Habenschaden teach the limitations of claim 1 as explained above. The combination of Achenbach and Habenschaden further teaches a machine tool system wherein said sensor (5 in Fig. 1 of Habenschaden) is an electromagnetic sensor (paragraph 0007, lines 8-18 of Habenschaden). 
Note an eddy-current sensor is interpreted as an electromagnetic sensor. 
Regarding claim 25, Achenbach discloses a method for matching rotatable cylindrical dies (line 95) in a cold forming tooling machine for serially forming workpieces during setup without employing a master workpiece (lines 64-67) comprising: loading a plurality of dies (3 and 4 in Figs. 1-2) into said machine, including at least one reference die (4 or 5 in Figs. 1-2) which has a die form with a match point (point where 17 and 12 align or 13 and 18 align in Fig. 2), and each of said dies has a positioner which positions said die (lines 109-111; lines 190-193); rotating at least one reference die (4 or 5 in Figs. 1-2); automatically processing at least one matching signal (lines 105-106 and 200-202) to generate at least one 
While Achenbach discloses a reference feature (12 or 13 in Fig. 2) defined in an end portion of the reference die (3 or 4 in Fig. 2) at a pre-established distance relative to the match point (lines 212-214) and automatically sensing each reference feature (12 or 13 in Fig. 1; lines 105-106) to generate at least one matching signal (lines 200-202), Achenbach fails to disclose a recess and a sensor which senses the position of the recess. 
Habenschaden teaches a rotating device with a recess (13 in Fig. 1) defined in an end surface of a rotating device and a sensor (5 in Fig 1) which senses the position of the reference recess (paragraph 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reference feature and sensor disclosed by Achenbach using a substitute of one known element for another to yield a predictable result, namely, to substitute Habenschaden’s recess and sensor that senses the position of the recess for Achenbach’s reference feature and sensor that senses the references feature. One of ordinary skill in the art would be motivated to perform Habenschaden’s modification of using a reference recess and recess sensor because it eases manufacturing by not requiring additional parts added to a die, which also reduces manufacturing costs. 
Claims 10, 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach (EP 0296594 A2) in view of Habenschaden (US20150233736) and Amano (JP 3581258).
Regarding claim 10, Achenbach discloses a machine tool system including tools operable for cold serially forming work pieces comprising a first rotatable tool comprising a first positioner (lines 190-193) and a first die (3 in Fig. 2) which engages a work piece (10 in Fig. 2) and has a first reference feature (12 in Fig. 1); a second rotatable tool comprising a second positioner (lines 190-193 and a second die (4 in Fig. 2) which engages the work piece (10 in Fig. 2) and has a second reference feature (13 in Fig. 1); a first sensor (17 in Fig. 2) which senses the position of the first reference feature (12 in Fig. 1; lines 105-106; lines 185-186) and generates a first matching signal (lines 105-106; lines 186-187) as well as a 
Note that the NC system taught in Achenbach (109-115) necessarily implies the use of a processor. 
While Achenbach discloses a reference feature (12 or 13 in Figs. 1-2) defined in an end surface of the die and disposed at a pre-established distance from a match point of the helical thread form (5 and 6 in Fig. 2; lines 163-164), Achenbach fails to disclose a reference feature that is a reference recess and a sensor that can sense the position of the recess. 
Habenschaden teaches a rotating device with a references recess (13 in Fig. 1) defined in an end surface of a rotating device and a sensor (5 in Fig. 1) which senses the position of the reference recess (paragraph 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reference feature and sensor disclosed by Achenbach using a substitute of one known element for another to yield a predictable result, namely, to substitute Habenschaden’s reference recess and sensor that senses the position of the reference recess for Achenbach’s reference feature and sensor that senses the references feature. One of ordinary skill in the art would be motivated to perform Habenschaden’s modification of using a reference recess and recess sensor because it eases manufacturing by not requiring additional parts added to a die, which also reduces manufacturing costs. 
Further, while Achenbach discloses a processor that can receive the first and second matching signal and generate positioning signals to the first and second positioners that control the first and second 
	In a related apparatus, Amano teaches a processor that that can receive a first and second signal (line 122) and generate positioning signals (lines 124-126) that control the first and second dies (32a and 32b in Fig. 6) to match the dies while the machine is continuously operating (lines 180-86; lines 302-309). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a known technique to a known device to yield a predictable improvement, namely, to add the ability to tool match while the machine is continuously operating as advantageously taught by Amano to Achenbach's tool matching system to ensure correct rolling of a work piece and finish accuracy is improved as taught by lines 327-331 of Amano.
Regarding claim 13, the combination of Achenbach, Habenschaden, and Amano teaches the machine tool system of claim 10 as explained above. The combination of Achenbach and Habenschaden further teach the machine tool system wherein each said sensor (5 in Fig. 1 of Habenschaden) is an eddy current sensor (paragraph 0007, lines 8-18 of Habenschaden).
Regarding claim 14, the combination of Achenbach, Habenschaden, and Amano teaches the machine tool system of claim 10 as explained above. Achenbach further discloses the machine tool system wherein each said positioner (lines 110-111) comprises a servo motor and a mechanical linkage (1 and 2 in Fig. 2) which adjusts the position of one of the dies (lines 190-193, line 109-111). 
Note that in order for an automated tool matching machine to control die rotation, a servo motor must be used. 
Regarding claim 15
Regarding claim 16, the combination of Achenbach, Habenschaden, and Amano teaches the machine tool system of claim 10 as explained above. Achenbach further discloses the machine tool system wherein said first, second, and third tool engage a work piece and produce a threaded fastener (lines 167-170).
Claims 17, 19, 21-24 is rejected under 35 U.S.C. 103 as being unpatentable over Achenbach (EP 0296594 A2) in view of Amano (JP 3581258).
Regarding claim 17, Achenbach teaches a method for matching rotatable dies in a cold forming tooling machine comprising loading a plurality of dies (3 and 4 in Figs. 1-2) in a cold forming tooling machine wherein at least one die has a reference feature (12 or 13 in Figs. 1-2); automatically sensing a change of position in a reference feature on a die while the die is rotating (lines 111-115); and employing the change in position to adjust a position of the die to continuously match the plurality of dies during initial setup (lines 109-115). 
Achenbach fails to disclose employing the change in position to adjust a position of the die to continuously match the plurality of dies while the machine is continuously operating. 
In a related method, Amano teaches a method for automatically sensing a change in of position while the die is rotating and employing the change in position to adjust a position of the die to continuously match the plurality of dies while the machine is continuously operating (lines 116-126). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a known technique to a known device to yield a predictable improvement, namely, to add the ability to match the rotatable dies while the machine is continuously operating to Achenbach's method of matching rotatable dies to improve the quality of the rolled work piece as taught by lines 327-331 Amano.
Regarding claim 19
Regarding claim 21, the combination of Achenbach and Amano teach the limitations of claim 17 as explained above. Achenbach further discloses a method comprising rotating a die (3 or 4 in Fig. 1 and 2) past a sensor (17 and 18 in Fig. 2) and establishing a reference height. 
Note that, using the broadest reasonable interpretation of the claim, the reference height could be at the reference feature and therefore, when a sensor (17 or 18 in Fig. 2) passes over a reference feature (5 or 6 in Fig. 1), a reference for die height is established and the angular position of die is known.
Regarding claim 22, the combination of Achenbach and Amano teach the limitations of claim 21 as explained above. The combination of Achenbach and Amano further teaches a method comprising running an algorithm (lines 212-216 of Amano) on a computer (line 199 of Amano) to establish height difference among the plurality of dies (lines 124-126 of Amano). 
Note that, using the broadest reasonable interpretation, the height difference established by the combination of Amano and Achenbach could be determining that one die’s reference feature is aligned with the sensor and the other die’s reference feature is not aligned with its respective sensor. Therefore, it is established that a height differences exists. 
Regarding claim 23, the combination of Achenbach and Amano teach the limitations of claim 22 as explained above. Achenbach further teaches a method comprising rotating the dies (3 and 4 in Figs. 1 and 2) over a sensor (17 and 18 in Fig. 2) to find a position of each reference feature (5 and 6 in Fig. 1; lines 105-108).
Regarding claim 24, the combination of Achenbach and Amano teach the limitations of claim 23 as explained above. The combination of Achenbach and Amano further teaches a method comprising running an algorithm and rotating the dies to a matched position based on data established by the algorithm (lines 124-126 and 212-216 of Amano).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach and Amano as applied to claim 17 above, and further in view of Habenschaden.
Regarding claim 18, the combination of Achenbach and Amano teach the limitations of claim 17 as explained above.

Habenschaden teaches a method wherein a change in eddy current of a rotating device is employed to sense the position of the rotating device (paragraph 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reference feature and sensor disclosed by Achenbach using a substitute of one known element for another to yield a predictable result, namely, to substitute Habenschaden’s reference feature, a recess, and eddy current sensor that senses the position of the reference feature and therefore the position of the die for Achenbach’s reference feature and sensor that senses the references feature. One of ordinary skill in the art would be motivated to perform Habenschaden’s modification of using a reference recess and recess sensor because it eases manufacturing by not requiring additional parts added to a die, which also reduces manufacturing costs. 
Regarding claim 20, the combination of Achenbach and Amano teach the limitations of claim 17 as explained above. Achenbach further discloses a method wherein each said plurality of dies is a cylindrical die (See 3 and 4 in Figs. 1 and 2) 
While Achenbach discloses a reference feature (12 or 13 in Fig. 2) in an end portion of the reference die (3 or 4 in Fig. 2) which is disposed at a pre-established position relative to the match point (lines 212-214) of the die, Achenbach fails to disclose a recess or a sensor which senses the position of the recess. 
Habenschaden teaches a rotating device with a recess (13 in Fig. 1) defined in an end surface of a rotating device and a sensor (5 in Fig 1) which senses the position of the reference recess (paragraph 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reference feature and sensor disclosed by Achenbach using a substitute of one known element for another to yield a predictable result, namely, to substitute Habenschaden’s recess and sensor that . 
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, 13-25 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.C./Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725